Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 03/23/2022, in response to the rejection of claims 1-13 from the non-final office action, mailed on 12/24/2021, by amending claims 1, 3-4, 8, 11-13 and canceling claim 2, is acknowledged and will be addressed below.

Election/Restrictions
Claim 15 has been canceled without prejudice, therefore, Claims 14 and 16-21 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “for directing the liquid material that has been evaporated in the evaporation crucible” of Claim 13 appears to be “for directing the liquid material evaporated in the evaporation crucible”.
Appropriate correction is required.

Claim interpretation
(1) In regards to the “wherein the cooling gas supply is configured to guide the cooling gas through a cooling passage of the cooling device with at least one or more of: (i) a gas pressure in a range from 2 bar to 20 bar, (ii) a gas velocity in a range from 15 m/s to 50 m/s, and (iii) a mass flow in a range from 10 slm to 50 slm” of Claim 4,
The “(i) a gas pressure in a range from 2 bar to 20 bar, (ii) a gas velocity in a range from 15 m/s to 50 m/s, and (iii) a mass flow in a range from 10 slm to 50 slm” is considered an operational result obtained by use of the gas supply, in other words, a gas velocity, gas pressure, and gas mass flow are merely controlled by an operation of the gas supply, thus it does not add a patentable weight to the claimed evaporation apparatus, see the MPEP citations below.
Consequently, when an apparatus of a prior art teaches a gas supply, it is sufficient to meet the claimed limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 8-10, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “further comprising one or more heating elements and a heatable enclosure or chamber through which the material conduit extends that is heatable with the one or more heatinq elements, wherein the cooling device is arranged at the material conduit inside the heatable enclosure or chamber” of Claim 8 is not clear.
First, the new “that” phrase is not clear, because it can be interpreted in multiple ways. 
Second, the “heatable” merely recites a capability, thus it is not clear the enclosure actually requires heating or not.
If the applicants intend to the enclosure is heated, it is respectfully requested to amend it to be a form, such as:
“further comprising one or more heating elements configured to heat an enclosure or chamber through which the material conduit extends, wherein the cooling device is arranged at the material conduit inside the enclosure or chamber”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130276706, hereafter ‘706) in view of Bowering et al. (US 7465946, hereafter ‘946), Batchelder et al. (US 6578596, hereafter ‘596) and Kontani et al. (US 20160002789, hereafter ‘789).
Regarding to Claim 1, ‘706 teaches:
The liquefied object 10 to be deposited is flowed in the crucible 110 through the transfer pipe 150 (Fig. 1, [0061], the claimed “An evaporation apparatus, comprising: an evaporation crucible for evaporating a liquid material; a material conduit for supplying the liquid material into the evaporation crucible”);
The transfer pipe 150 maybe provided with a valve 151 ([0054], the claimed “and a valve configured to close the material conduit”).

‘706 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) and a valve configured to close the material conduit by solidifying a part of the liquid material in the material conduit with a cooling device.
(1B) the valve comprising a noble gas supply for guiding a cooling gas to the cooling device for cooling the liquid material with the cooling gas.

In regards to the limitation of 1A:
‘946 is analogous art in the field of integrated circuit manufacturing (lines 29-30 of col. 1, which is a substrate processing area). ‘946 teaches from the filters 145, the source material may pass through an open/close thermal valve 147 to a dispenser 148. For example a Peltier device may be employed to establish the valve 147, freezing source material between the filters 145 and dispenser 148 to close the valve 147 and heating the frozen source material to open the valve 147 (Fig. 2, lines 13-18 of col. 6).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a thermal valve configured to close the pipe by freezing the material in the pipe with a cooling device, as the valve of ‘706, for its suitability as a flow valve with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

In regards to the limitation of 1B:
In ‘946 above, a Peltier device may be employed as a cooling device to establish the freezing valve.

‘596 is analogous art in the field of a freeze valve technique (line 66 of col. 2, same as the freeze valve of ‘946). ‘596 teaches a freeze valve apparatus (Fig. 2, line 17 of col. 4), and the coolant inlet passage 31, the coolant flow gap 29 and the coolant exhaust passage 32 together define a coolant flow path. A flow of coolant provided into coolant flow inlet 31 will flow along the flow tube 14 through the coolant flow gap 29 and exit the coolant flow exhaust passage 32. The valving region 24 is created in the flow channel 20 adjacent the coolant flow path (lines 32-38 of col. 4, note the coolant gas is supplied from a coolant gas supply), and A flow of coolant (such as air) having a temperature lower than the lowest flowable temperature of the thermoplastic is selectively and controllably provided to the coolant inlet passage 31 to valve on and off flow channel 20 (lines 41-45 of col. 4).
‘596 further teaches Air is a preferred coolant, although it will be apparent to those skilled in the art that other gases or liquids can be successfully utilized as the coolant as well (lines 47-49 of col. 3).

‘789 is analogous art in the field of substrate processing apparatus (title). ‘789 teaches In addition to N2 gas, for example, rare gas such as He gas, Ne gas, and Ar gas and air can be used alone or can be used by mixing them as the cooling gas ([0082], note the air and other noble gas, such as Ar or N2 are compatible with each other as a coolant).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the Peltier device of the freezing valve, with a coolant flow path around a section of the pipe of ‘706 as the cooling device to establish the freezing valve, and further to have adopted a noble gas, such as Ar, as a coolant, for the purpose of providing the cooling effect to control the freezing valve, and/or further for its suitability as the freeze valve configuration with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claims 3 and 5,
As discussed in the claim 1 rejection above, through teaching of ‘706, ‘946, ‘596 and ‘789, a freezing valve is established on the transfer pipe of ‘706 to control on/off function by adding a coolant flow path around a section of the pipe of ‘706. Further, the freezing valve is controlled by supplying a coolant, such as Ar (the claimed “wherein the noble gas supply is an argon supply” of Claim 3, and “wherein the cooling device comprises a cooling passage that surrounds a section of the material conduit and is in thermal contact with the material conduit” of Claim 5).

Regarding to Claim 4,
‘596 teaches a coolant gas supply, thus the supplied coolant intrinsically has a gas pressure in a range, a gas velocity in a range, and a mass flow in a range, thus it teaches all the limitations, except the numbers as claimed (“2 bar to 20 bar, 15 m/s to 50 m/s, and 10 slm to 50 slm”).

However, the depending on the supplied coolant amount, the cooling effect is varied, therefore, the gas pressure, gas velocity, and a mass flow are result effective variables to control the cooling effect.

Consequently, even if the cited references are silent about the number range as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the ranges as claimed, since it has been held that discovering an optimum or workable range of a result effective variable involves only routine skill in the art, see MPEP 2144.05. See also the claim interpretation above.

Regarding to Claim 7,
‘706 teaches the valve is positioned between the tank and the crucible, thus the imported freeze valve having the cooling device is also positioned similarly. Therefore, a distance between the imported freeze valve having the cooling device and the crucible intrinsically exists (the claimed “wherein a distance between the cooling device and the evaporation crucible is”).

‘706 is only silent about the “20cm or less”.

However, ‘706 further teaches wherein at least a portion of the deposition material is inhibited by the valve from flow between the tank and the crucible via the conduit by a selected amount when the valve is in the engaged position ([0030], this also intrinsically proves depending on the position of the valve between the crucible and the tank, a remaining amount of deposition material between the valve and the crucible is determined, therefore, selecting a proper position is a result effective parameter to control the remaining deposition material between the valve and the tank).

Consequently, even if ‘706 is silent about the claimed “20cm or less”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the distance as claimed, since it has been held that discovering an optimum or workable range of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 11,
‘706 teaches preferably, the object 10 to be deposited includes lithium ([0050], see also the claim interpretation above, the claimed “wherein the evaporation crucible is configured to evaporate a reactive material”).

Regarding to Claim 12,
Claim 12 is rejected for substantially the same reason as claim 1 rejection above, because claim 12 is merely broader than the claim 1, thus all the teaching of Claim 1 is clearly applicable to Claim 12.

Regarding to Claim 13, ‘706 teaches:
Deposition apparatus (title), and performing deposition by evaporating a source ([0005], the claimed “A vapor deposition apparatus for coating a substrate”);
The evaporation apparatus of Claim 1 was discussed in the claim 1 rejection above (the claimed “comprising: the evaporation apparatus according to claim 1”);
A first surface 112 having an opening 112a ([0051], the claimed “a vapor distributor with a plurality of nozzles for directing the liquid material that has been evaporated in the evaporation crucible toward the substrate”);
The mounting plate 170 allows the base material to be placed at a correct position while the deposition process is performed ([0050], note the correct position can be obtained by movement of the plate, this is commonly well-known feature in the art, for instance, see the movement of the substrate or structure 11, the holder and/or mask frame 289 of Fig. 13 of US 20030203638, the claimed “and a movable substrate support for moving the substrate past the vapor distributor”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘706, ‘946, ‘596 and ‘789, as being applied to Claim 5 rejection above, further in view of Povall et al. (US 20010054384, hereafter ‘384).
Regarding to Claim 6,
‘706, ‘946, ‘596 and ‘789 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: wherein the cooling passage extends helically or spirally around the material conduit.

‘384 is analogous art in the field of a vaporizer (title). ‘384 teaches around the outer surface of the crucible is a cooling duct 5 helically wound ([0013]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the coolant passage, to be a helical shape around the pipe, for the purpose of improving cooling effect, by increasing contact and/or further for its suitability as the known wound method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘706, ‘946, ‘596 and ‘789, as being applied to Claim 1 rejection above, further in view of Van Slyke (US 20030203638, hereafter ‘638).
Regarding to Claim 8,
‘706, ‘946, ‘596 and ‘789 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: further comprising one or more heating elements and a heatable enclosure or chamber through which the material conduit extends that is heatable with the one or more heating elements, wherein the cooling device is arranged at the material conduit inside the heatable enclosure or chamber.

‘638 is analogous art in the field of deposition apparatus (title). ‘638 teaches heat reflectors 812 and 822 having heating lamps 810 and 820 (Fig. 6, [0076], note the valve and pipe are within the reflector), and also teaches a heatable enclosure 900 having heating elements 910 (Fig. 12A, [0102], note the valve and pipe are within the enclosure).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an enclosure around the freeze valve and pipe, for the purpose of maintaining the material supply pipe at a desired temperature, depending on the required application.

Regarding to Claims 9-10,
‘596 further teaches thermal insulator 28 fills the cavity 23, but is separated from flow tube 14 by a small coolant flow gap 29 (lines 21-23 of col. 4, see also thermal insulator 28 of Fig. 3, note surrounding the tube 14 by the insulator means it coaxially extend around the tube).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have surrounded the imported freeze valve on the material transfer pipe, for the purpose of preventing being affected by the external environment and maintaining desired temperature around the valve, thus preventing from decreasing valve performance (this reads into the claimed “further comprising a thermal insulation arrangement that at least partially or entirely encloses the cooling device for thermally insulating the cooling device and a section of the material conduit surrounded by the cooling device from a hot environment inside the heatable enclosure or chamber” of Claim 9, and “wherein the thermal insulation arrangement comprises one or more heat shields that coaxially extend around the material conduit” of Claim 10).

Response to Arguments
Applicants’ arguments filed on 03/23/2022 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, the applicants argue that a person of ordinary skill in the art would not be motivated to applying such a valve that is configured to close a droplet dispenser of an EUV light source to a material conduit for supplying a liquid material that is to be evaporated in an evaporation crucible, see 4th paragraph of page 7.
This argument is found not persuasive.
The examiner maintains a person of ordinary skill in the art would have been easily motivated to applying such a valve that is configured to close, because it is analogous in the field of valve.
‘706 use a valve to supply a material by opening or closing the valve. ‘946 clearly teaches a valve type to supply a material by opening or closing the valve. Therefore, it is obvious to apply the valve of ‘946 into ‘706, for its suitability with predictable result.

The applicants further argue that Not only is the technical field of Bowering et al. different since Bowering et al. relates to an EUV laser light source, wherein a droplet is evaporated by laser focusing for changing the laser wavelength, while the present application relates to the evaporation of a liquid material in an evaporation crucible, particularly for depositing a lithium layer of a lithium battery, but Bowering et al. also fails to remedy the deficiencies of Lee et al, see 5th paragraph of page 7.
This argument is found not persuasive.
The examiner maintains they are analogous art and ‘946 is clearly capable of being remedy the deficiencies of ‘706.
Emphasized again, they are analogous art in the field of valve.
Still furthermore, ‘706 is in the field of a substrate processing. ‘946 is in the field of the semiconductor integrated circuit manufacturing (lines 29-30 of col. 1), note the semiconductor integrated circuit is a part of a substrate, thus it is considered a part of a substrate processing area. Therefore, they are clearly analogous arts in the filed of a substrate processing, thus teaching of one reference is clearly capable of being remedy the deficiencies of the other reference.

The applicants further argue that Like Lee et al., Bowering et al. fails to teach a valve configured to close the material conduit by solidifying a part of the liquid material in the material conduit with a cooling device, the valve comprising a noble gas supply for guiding a cooling gas to the cooling device for cooling the liquid material with the cooling gas. Instead, Bowering et al. describes a "Peltier device", i.e., a thermoelectric cooler, for cooling the droplets of material in the dispenser, see last paragraph of page 7.
This argument is found not persuasive.
The examiner agrees with ‘946 teaches Peltier device, thus it is silent about the coolant supply supplying noble gaze. However, the teaching of the noble gas is discussed with further references ‘596 and ‘789, thus the feature of the amended claim 1 is not allowable.

The applicants further argue that Batchelder et al. is also in a different technical field since it relates to a thermoplastic extruder, not to an evaporation apparatus with an evaporation crucible, see from the 2nd last paragraph of page 8 to 2nd paragraph of page 9.
This argument is found not persuasive.
As discussed in the item, ‘706 and ‘946, which are discussed in the claim 1 rejection above, are analogous art in the field of substrate processing. Further ‘946 teaches a freezing valve.
‘596 is not in the substrate processing area, however, ‘596 teaches a freezing valve. Therefore, details of the freezing valve of ‘596 is clearly applicable to ‘946, because the references are reasonably pertinent to each other for the particular subject matter, which is the freezing valve.

The applicants further argue that Batchelder et al. teaches using huge amounts of air for the cooling that are blown into the environment, thus In view of these huge amounts of air that are used for cooling, a person of ordinary skill in the art would not have considered using a noble gas supply for providing a noble gas as a cooling gas based on Batchelder et al, see from the 3rd paragraph of page 9 to last paragraph of page 9.
This argument is found not persuasive.
The examiner does not find a proper support that ‘596 is limited to use of the huge amount. Further, the huge amount is not from ‘596, it appears to be mere the applicants’ assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
The disclosure appears to be mere an example, see the “EXAMPLE” in the col. 7. Because controlling the amount of the gas merely involves an ordinary skill to obtain a desired effect, the examiner maintains a person of ordinary skill in the art would have considered using a gas supply for providing a cooling gas based on ‘596.

The applicants further argue that Like Lee et al., Bowering et al., and Batchelder et al., Kontani et al. fails to teach a valve configured to close the material conduit by solidifying a part of the liquid material in the material conduit with a cooling device, the valve comprising a noble gas supply for guiding a cooling gas to the cooling device for cooling the liquid material with the cooling gas, see page 10.
This argument is found not persuasive.
The examiner maintains ‘706, ‘946, ‘596 and ‘789, together, teaches the feature as claimed, as discussed in the rejection above.

The rest of the arguments are the same as above. In response to the argument, the examiner maintains ‘706, ‘946, ‘596 and ‘789, together, teaches the feature as claimed, as discussed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR10-1713112, filed in IDS is considered to teach most feature of Claim 1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718